Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 21, 2012, is by and among HUTTIG BUILDING
PRODUCTS, INC., a Delaware corporation (“Parent”), HUTTIG, INC., a Delaware
corporation (“Huttig”) (Parent and Huttig are sometimes collectively referred to
herein as “Borrowers” and individually as a “Borrower”), the other Credit
Parties signatory to the hereinafter defined Credit Agreement, GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation, for itself, as a Lender, and as
Agent for Lenders (“Agent”) and the other Lenders signatory to the hereinafter
defined Credit Agreement.

W I T N E S S E T H :

WHEREAS, the Borrowers, the other Credit Parties, Agent and Lenders are party to
that certain Amended and Restated Credit Agreement, dated as of September 3,
2010 (as heretofore or hereafter amended, restated, supplemented or otherwise
modified, the “Credit Agreement”);

WHEREAS, on and subject to the terms and conditions hereof, the parties hereto
wish to amend certain provisions of the Credit Agreement as set forth herein;
and

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment; capitalized terms used herein
without definition are so used as defined in Annex A to the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

1. Amendments. Subject to the conditions set forth below, the Credit Agreement
shall be amended as follows:

(a) Section 1.5 of the Credit Agreement is hereby amended by amending and
restating the grids located therein relating to the Applicable Margins (other
than the Applicable Unused Line Fee Margin) in their entirety as follows:

 

If Average Availability is:

   Level of Applicable Margins:  

>$50,000,000

     Level I   

>$35,000,000 but <$50,000,000

     Level II   

<$35,000,000

     Level III   



--------------------------------------------------------------------------------

Applicable Margins

   Level I     Level II     Level III  

Applicable Revolver Index Margin

     0.25 %      0.50 %      0.75 % 

Applicable Revolver LIBOR Margin

     2.25 %      2.50 %      2.75 % 

Applicable L/C Margin

     2.25 %      2.50 %      2.75 % 

(b) Section 5.13 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 5.13. Cash Management System. Each Credit Party shall enter into, and
cause each depository, securities intermediary or commodities intermediary to
enter into, Control Letters or control agreements, with respect to each deposit,
securities, commodity or similar account maintained by such Person (other than
any payroll account so long as such payroll account is a zero balance account
and withholding tax and fiduciary accounts) providing springing cash dominion to
Agent in the case of deposit accounts as of or after the Restatement Date;
provided, that Agent shall not assert such cash dominion until such time as
either (i) an Event of Default has occurred and is continuing or (ii) Borrowing
Availability is less than an amount equal to the Minimum Availability Amount;
provided, further, that in any instance where Borrowing Availability is less
than the Minimum Availability Amount, such right shall be terminated with
respect to such instance following certification by Borrower Representative to
Agent and Agent’s confirmation that Borrowing Availability has exceeded
$15,000,000 for ninety (90) consecutive days.

(c) Section 6.1 of the Credit Agreement is hereby amended by amending and
restating clause (v) thereof in its entirety as follows:

“(v) unless Agent otherwise consents, the sum of all amounts payable in
connection with all Permitted Acquisitions (including all transaction costs and
all Indebtedness, liabilities and contingent obligations incurred or assumed in
connection therewith or otherwise reflected in a consolidated balance sheet of
Borrowers and Target) shall not exceed $50,000,000 (and $25,000,000 for any
single Permitted Acquisition);”

(d) Section 6.3 of the Credit Agreement is hereby amended by inserting at the
conclusion of clause (b) therein the following text:

“(beginning as of the Second Amendment Effective Date).”

(e) Section 6.16 of the Credit Agreement is hereby amended by inserting the text
“(beginning as of the Second Amendment Effective Date)” in clause (ii) thereof
immediately following the text “(ii) $25,000,000 during the term hereof”
therein.

 

-2-



--------------------------------------------------------------------------------

(f) Annex A to the Credit Agreement is hereby amended as follows:

(i) By amending the definition of “Borrowing Base” thereof in its entirety as
follows:

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

(a) 85% of Borrowers’ Eligible Accounts at such time;

(b) the lesser of (i) 70% of Borrowers’ Eligible Inventory valued at the lower
of cost (determined on an average cost basis) or market at such time and
(ii) 85% of the NOLV Factor times Borrowers’ Eligible Inventory at such time;

(c) the Real Estate Borrowing Base; and

(d) the Incremental Borrowing Base;

in each case, less any Reserves established by Agent pursuant to the terms of
this Agreement and in effect at such time; provided, that the aggregate amount
of the Borrowing Base comprised of clauses (c) and (d) above shall not exceed
25% of the Borrowing Base (including the Real Estate Borrowing Base and the
Incremental Borrowing Base).

(ii) By amending the definition of “Commitment Termination Date” thereof in its
entirety as follows:

“Commitment Termination Date” means the earliest of (a) December 21, 2017,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 8.2(b), and (c) the date of indefeasible
prepayment in full by Borrowers of the Loans and the cancellation and return (or
stand-by guarantee) of all Letters of Credit or the cash collateralization of
all Letter of Credit Obligations pursuant to Annex B, and the permanent
reduction of the Revolving Loan Commitments to zero dollars ($0).

(iii) By amending the definition of “Incremental Borrowing Base” thereof in its
entirety as follows:

“Incremental Borrowing Base” means, as of any date determined by Agent, from
time to time, an amount equal to the lesser of (a) the sum of (i) 5% of the book
value of Borrowers’ Eligible Accounts at such time and (ii) 5% of the NOLV
Factor times the book value of Borrowers’ Eligible Inventory at such time, and
(b) $5,000,000.

(iv) By amending the definition of “Real Estate Borrowing Base” thereof in its
entirety as follows:

 

-3-



--------------------------------------------------------------------------------

“Real Estate Borrowing Base” means, as of any date determined by Agent, from
time to time, an amount equal to the lesser of (a) 50% of the appraised fair
market value of Borrowers’ owned Real Estate and (b) $30,000,000; provided that
the amount of the Real Estate Borrowing Base shall amortize monthly on a twelve
and a half-year straight-line basis, beginning on the first day of the calendar
month following completion of the appraisals contemplated by the Second
Amendment.

(v) By deleting the definition of “Cash Dominion Amount” therein in its
entirety.

(vi) By inserting the following new definition therein in appropriate
alphabetical order:

“Second Amendment” means that certain Second Amendment to Amended and Restated
Credit Agreement dated as of December 21, 2012 by and among the Borrowers, the
other Credit Parties, Agent and the Lenders.

“Second Amendment Effective Date” has the meaning ascribed to it in Section 3 of
the Second Amendment.

(g) Exhibit 4.1(b) to the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit 4.1(b) attached hereto.

2. Representations and Warranties of Credit Parties. In order to induce Agent
and Lenders to enter into this Amendment, each Credit Party hereby jointly and
severally represents and warrants to Agent and Lenders that:

(a) Representations and Warranties. After giving effect to this Amendment, no
representation or warranty of any Credit Party contained in the Credit Agreement
or any of the other Loan Documents, including this Amendment, shall be untrue or
incorrect in any material respect as of the date hereof, except to the extent
that such representation or warranty expressly relates to an earlier date.

(b) Authorization, etc. Each Credit Party has the power and authority to
execute, deliver and perform this Amendment. Each Credit Party has taken all
necessary action (including, without limitation, obtaining approval of its
stockholders, if necessary) to authorize its execution, delivery and performance
of this Amendment. No consent, approval or authorization of, or declaration or
filing with, any Governmental Authority, and no consent of any other Person, is
required in connection with any Credit Party’s execution, delivery and
performance of this Amendment, except for those already duly obtained. This
Amendment has been duly executed and delivered by each Credit Party and
constitutes the legal, valid and binding obligation of each Credit Party,
enforceable against it in accordance with its terms. No Credit Party’s
execution, delivery or performance of this Amendment conflicts with, or
constitutes a violation or breach of, or constitutes a default under, or results
in the creation or imposition of any Lien upon the property of any Credit Party
by reason of the terms of (i) any contract, mortgage, deed of trust, material
lease, material agreement, indenture or other material

 

-4-



--------------------------------------------------------------------------------

instrument to which any Credit Party is a party or which is binding upon it,
(ii) any law or regulation or order or decree of any court or Governmental
Authority applicable to any Credit Party, or (iii) the charter, bylaws,
partnership or operating agreement, as applicable, of any Credit Party.

(c) No Default. No Default or Event of Default has occurred or is continuing, or
would result after giving effect hereto.

3. Conditions to Effectiveness. The effectiveness of this Amendment is expressly
conditioned upon the satisfaction, and delivery to Agent (on behalf of itself
and Lenders), of each condition set forth in this Section 3 on or prior to the
date hereof (the “Second Amendment Effective Date”):

(a) Amendment. Duly executed originals of this Amendment from each Credit Party,
the Agent and the Lenders.

(b) Reaffirmation of Collateral Documents. Duly executed originals of a
Reaffirmation of Collateral Documents, dated the Second Amendment Effective
Date, executed by each Credit Party.

(c) Second Amendment Fee Letter. Duly executed originals of that certain Second
Amendment Fee Letter dated as of the Second Amendment Effective Date by and
between the Borrowers and GE Capital, and Agent, for the account of GE Capital,
shall have received from Borrowers all fees in connection therewith, which fees
are fully earned and payable as of such date and shall constitute part of the
Obligations.

(d) Amendment Fee. Agent shall have received from Borrowers on the Second
Amendment Effective Date, for the account and pro rata benefit of Lenders, an
amendment fee in the amount of $300,000, which fee is fully earned and payable
as of such date and shall constitute part of the Obligations.

(e) Charter and Good Standing. For each Credit Party, such Person’s (a) charter
and all amendments thereto, (b) good standing certificates (including
verification of tax status) in its state of incorporation and (c) good standing
certificates (including, as requested by Agent, within ninety (90) days
following the Second Amendment Effective Date (or such longer period to which
Agent may consent), verification of tax status) and certificates of
qualification to conduct business in each jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification,
each dated a recent date prior to the Second Amendment Effective Date and
certified by the applicable Secretary of State or other authorized Governmental
Authority.

(f) Bylaws and Resolutions. For each Credit Party, (a) such Person’s bylaws,
together with all amendments thereto and (b) resolutions of such Person’s Board
of Directors, approving and authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and the transactions to be
consummated in connection therewith on the Second Amendment Effective Date, each
certified as of the Second Amendment Effective Date by such Person’s corporate
secretary or an assistant secretary as being in full force and effect without
any modification or amendment.

 

-5-



--------------------------------------------------------------------------------

(g) Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents on the Second Amendment Effective Date, certified as of the Second
Amendment Effective Date by such Person’s corporate secretary or an assistant
secretary as being true, accurate, correct and complete.

(h) Opinions of Counsel. Duly executed originals of opinion of Bryan Cave LLP,
counsel for the Credit Parties, in form and substance reasonably satisfactory to
Agent and its counsel, dated the Second Amendment Effective Date.

(i) Other Documents. All other agreements, certificates and other documents as
Agent may reasonably request to accomplish the purposes of this Amendment.

4. Post-Second Amendment Effective Date Obligations. In addition to the
conditions to effectiveness set forth in Section 3 above, the Borrowers hereto
agree that within sixty (60) days of the Second Amendment Effective Date (or
such longer period as shall be permitted by Agent in its sole discretion), Agent
shall have received (a) duly executed Mortgage amendments (or amended and
restated Mortgages, as applicable) covering all of the owned Real Estate of the
Credit Parties listed on Schedule A hereto (other than #12 therein relating to
the Real Estate located in Pennsylvania), (b) title insurance commitments (or
date-down endorsements with respect thereto) with respect to all of the owned
Real Estate of the Credit Parties listed on Schedule A hereto (other than #12
therein relating to the Real Estate located in Pennsylvania), and (c) recent
appraisals for all of the owned Real Estate of the Credit Parties listed on
Schedule A hereto, conducted by appraiser(s) chosen by Agent, and in each case
in form and substance (including, without limitation, with respect to the
appraisals, in compliance with FIRREA appraisal requirements) reasonably
satisfactory to Agent. The parties hereto agree that (i) upon the receipt of all
of the appraisals required above, the Real Estate Borrowing Base shall be
recalculated and reset by Agent in accordance with the terms thereof (as amended
by this Amendment), based on the results of such appraisals and (ii) such
appraisals shall not count against the limited number of Real Estate appraisals
for which expense reimbursement may be sought pursuant to clause (f) of Annex E
to the Credit Agreement. The failure by Borrowers to deliver the appraisals
required pursuant to this Section 4 within the timeframe set forth herein shall
constitute an immediate Event of Default.

5. Reference to and Effect on Loan Documents.

(a) Ratification. Except as specifically provided in this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
each Credit Party hereby ratifies and confirms each such Loan Document.

(b) No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver or forbearance of any right, power or remedy of Agent or
any Lender under the Credit Agreement or any of the other Loan Documents, or
constitute a consent, waiver or modification (except as expressly set forth in
Section 1 hereof) with respect to any

 

-6-



--------------------------------------------------------------------------------

provision of the Credit Agreement or any of the other Loan Documents. Upon the
effectiveness of this Amendment each reference in (a) the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” or words of similar import and (b) any
other Loan Document to “the Agreement” shall, in each case and except as
otherwise specifically stated therein, mean and be a reference to the Credit
Agreement as amended hereby.

6. Miscellaneous.

(a) Successors and Assigns. This Amendment shall be binding on and shall inure
to the benefit of the Credit Parties, Agent and Lenders and their respective
successors and assigns, except as otherwise provided herein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder without the prior express written consent of
Agent and Lenders. The terms and provisions of this Amendment are for the
purpose of defining the relative rights and obligations of the Credit Parties,
Agent and Lenders with respect to the transactions contemplated hereby and there
shall be no third party beneficiaries of any of the terms and provisions of this
Amendment.

(b) Entire Agreement. This Amendment, including all schedules and other
documents attached hereto or incorporated by reference herein or delivered in
connection herewith, constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof.

(c) Fees and Expenses. As provided in Section 11.3 of the Credit Agreement, the
Borrowers agree to pay on demand all fees, costs and expenses incurred by Agent
in connection with the preparation, execution and delivery of this Amendment.

(d) Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

(e) Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

(f) Conflict of Terms. Except as otherwise provided in this Amendment, if any
provision contained in this Amendment is in conflict with, or inconsistent with,
any provision in any of the other Loan Documents, the provision contained in
this Amendment shall govern and control.

(g) Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement. Delivery of an executed signature page to this Amendment by telecopy
shall be effective as delivery of a manually executed signature page to this
Amendment.

 

-7-



--------------------------------------------------------------------------------

(h) Incorporation of Credit Agreement. The provisions contained in Sections 11.9
and 11.13 of the Credit Agreement are incorporated herein by reference to the
same extent as if reproduced herein in their entirety, except with reference to
this Amendment rather than the Credit Agreement.

(i) Acknowledgment. Each Credit Party hereby acknowledges its status as a Credit
Party and affirms its obligations under the Credit Agreement and represents and
warrants that there are no liabilities, claims, suits, debts, liens, losses,
causes of action, demands, rights, damages or costs, or expenses of any kind,
character or nature whatsoever, known or unknown, fixed or contingent
(collectively, the “Claims”), which any Credit Party may have or claim to have
against Agent or any Lender, or any of their respective affiliates, agents,
employees, officers, directors, representatives, attorneys, successors and
assigns (collectively, the “Lender Released Parties”), which might arise out of
or be connected with any act of commission or omission of the Lender Released
Parties existing or occurring on or prior to the date of this Amendment,
including, without limitation, any Claims arising with respect to the
Obligations or any Loan Documents. In furtherance of the foregoing, each Credit
Party hereby releases, acquits and forever discharges the Lender Released
Parties from any and all Claims that any Credit Party may have or claim to have,
relating to or arising out of or in connection with the Obligations or any Loan
Documents or any other agreement or transaction contemplated thereby or any
action taken in connection therewith from the beginning of time up to and
including the date of the execution and delivery of this Amendment. Each Credit
Party further agrees forever to refrain from commencing, instituting or
prosecuting any lawsuit, action or other proceeding against any Lender Released
Parties with respect to any and all Claims which might arise out of or be
connected with any act of commission or omission of the Lender Released Parties
existing or occurring on or prior to the date of this Amendment, including,
without limitation, any Claims arising with respect to the Obligations or any
Loan Documents.

[signature pages follow]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the day and year first above written.

 

HUTTIG BUILDING PRODUCTS, INC., as a Borrower By:  

/s/ Philip W. Keipp

Name:   PHILIP W. KEIPP Title:   Vice President & CFO HUTTIG INC., as a Borrower
By:  

/s/ Philip W. Keipp

Name:   PHILIP W. KEIPP Title:   Vice President GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and a Lender By:  

/s/ Jack F. Morrone

  Duly Authorized Signatory WELLS FARGO CAPITAL FINANCE, LLC, as a Lender By:  

/s/ Laura D. Wheeland

Name:  

LAURA D. WHEELAND

Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE A

Owned Real Estate at the following 13 locations:

 

1.

3601 N. 34th Ave., Phoenix, AZ 85079

 

2. 25 John Hancock Road, Taunton, MA 02780

 

3. 4072 Nash Road, Cape Girardeau, MO 63701

 

4. 370 Creble Road, Selkirk, NY 12158

 

5. 8100 S.W. Hunziker Rd., Tigard, OR 97223

 

6. 525 C St., N.W., Auburn, WA 98701

 

7. 7 Gaywalk Street, Augusta, ME 04330

 

8. 30244 Country Rd #12, Elkhart, IN 46515

 

9. 36 W. Lenhardt Road, Greenville, SC 29611

 

10. 2194 Sage Road, Medford, OR 87501

 

11. 3375/3231 North Wesleyan Highway, Rocky Mount, NC 27801

 

12. 350 Lasley Ave., Hanvover Ind Estates, Wilkes Barre, PA 18706

 

13. 240 N.W. Industrial Park, Jackson, MS 39213



--------------------------------------------------------------------------------

Exhibit 4.1(b) to Credit Agreement

See attached.



--------------------------------------------------------------------------------

EXHIBIT 4.1(b)

to

AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF BORROWING BASE CERTIFICATE

Reference is made to that certain Amended and Restated Credit Agreement dated as
of September 3, 2010 by and among Huttig Building Products, Inc., a Delaware
corporation and Huttig, Inc., a Delaware corporation (collectively,
“Borrowers”), the other Persons named therein as Credit Parties, General
Electric Capital Corporation (“Agent”) and the Persons signatory thereto from
time to time as Lenders (including all annexes, exhibits and schedules thereto,
and as from time to time amended, restated, supplemented or otherwise modified,
the “Credit Agreement”). Capitalized terms used herein without definition are so
used as defined in the Credit Agreement.

The undersigned, being the chief financial officer, chief executive officer or
treasurer of the Borrower Representative, hereby certifies, subject to the
qualifications in Section 8.1(f) of the Credit Agreement, that the Borrowing
Base with respect to the Borrowers calculated on Exhibit A attached hereto is
true and correct in all respects and, without limiting the generality of the
foregoing, with respect to the information supporting the determination of
Eligible Accounts and Eligible Inventory.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Borrowing
Base Certificate as of the date first set forth above.

 

HUTTIG BUILDING PRODUCTS, INC.,

as Borrower Representative

By:    

Title:    

 